Filed 5/3/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 65







Vogel, Weir, Hunke, and 

McCormick, Ltd.,		Plaintiff and Appellee



v.



Terry Serbus, individually 

and d/b/a Serbus Bail Bonds, 		Defendant and Appellant







No. 20070019







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Steven A. Johnson (on brief), Vogel Law Firm, 218 NP Avenue, P.O. Box 1389, Fargo, ND 58107-1389, plaintiff and appellee.



Terry Serbus (on brief), pro se, P.O. Box 338, Danube, MN 56230, defendant and appellant.

Vogel, Weir, Hunke, and McCormick v. Serbus

No. 20070019



Per Curiam.

[¶1]	Terry Serbus appeals from a civil money judgment entered against him, and from a dismissal of his counterclaim with prejudice after a bench trial.  On appeal, Serbus argues the district court lacked jurisdiction and erred in its decision.  Serbus failed to file an appendix conforming with N.D.R.App.P. 30, and he failed to provide a transcript as required by N.D.R.App.P. 10.  “If the record on appeal does not allow a meaningful and intelligent review of the alleged error, we decline to review it.”  
State v. Stockert
, 2004 ND 146, ¶ 13, 684 N.W.2d 605; 
see also
 
Flattum-Riemers v. Flattum-Riemers
, 2003 ND 70, ¶ 8, 660 N.W.2d 558; 
Wagner v. Squibb
, 2003 ND 18, ¶ 5, 656 N.W.2d 674; 
Sabot v. Fargo Women’s Health Org., Inc.
, 500 N.W.2d 889, 892 (N.D. 1993).  We conclude Serbus failed to provide us the opportunity to review his claims in a meaningful and intelligent manner.  Therefore, we summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Dale V. Sandstrom

Sonna M. Anderson, D.J.



[¶3]	The Honorable Sonna M. Anderson, D.J., sitting in place of Kapsner, J., disqualified.